Opinion by
Judge Coper :
The objection that land adjudged to be sold is not particularly described in the judgment will, when presented on appeal from the judgment directing the sale, be ground for reversal; but when the appeal, as in this case, is from the order confirming a report of sale, a totally different question arises. The judgment still remains in force, and the question on exceptions to the report of sale for defects in the judgment is not whether the judgment is erroneous, but whether it is void; and if it be not void then it is conclusive when thus collaterally attacked.
The judgment describes the land as the same described in the petition. That description would be sufficient in a deed to pass the title, and though not such as ought to have been given, is sufficient 'to uphold the sale.
That the land may have been sold for an inadequate price is not alone sufficient to authorize the setting aside of the sale.
Judgment affirmed.